FILED
                             NOT FOR PUBLICATION                               OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THERON N. LYNCH,                                 No. 09-15192

               Plaintiff - Appellant,            D.C. No. 4:08-cv-05424-PJH

  v.
                                                 MEMORANDUM *
ALAMEDA COUNTY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Theron N. Lynch, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that the abstract

of judgment for his sentence is incorrect and requires him to serve his full

sentence. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed the action as Heck-barred because a

judgment in Lynch’s favor “would necessarily imply the invalidity of his . . .

sentence,” and Lynch has not demonstrated that his sentence has already been

invalidated. Heck v. Humphrey, 512 U.S. 477, 487 (1994).

      AFFIRMED.




                                          2                                      09-15192